 

Exhibit 10.9

EIGHTH AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Eighth Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) dated as of November 30, 2007, is by and among GLOBAL ETHANOL, LLC,
a Delaware limited liability company, formerly known as Midwest Grain
Processors, LLC (the “Borrower”), the financial institutions listed on the
signature pages hereof and each other financial institution that may hereafter
become a party to the Loan Agreement in accordance with the provisions of the
Loan Agreement (collectively, the “Lenders” and individually a “Lender”) and
COBANK, ACB, a federally chartered banking organization (“CoBank”), in its
capacity as agent for the Lenders and for the Issuer, as defined in the Loan
Agreement referred to below (in such capacity, the “Agent”).

RECITALS

The Borrower, the Lenders and the Agent are parties to an Amended and Restated
Loan and Security Agreement dated as of December 14, 2005, as amended by a First
Amendment dated as of February 28, 2006, a Second Amendment dated as of
March 31, 2006, a Third Amendment dated as of September 22, 2006, a Fourth
Amendment dated as of October 31, 2006, a Fifth Amendment dated as of
February 22, 2007, a Sixth Amendment dated as of May 25, 2007, and a Seventh
Amendment dated as of August 31, 2007 (as the same may be amended, modified,
supplemented, renewed or restated from time to time, the “Loan Agreement”).

The Borrower has requested that the Lenders and the Agent make certain
amendments to the Loan Agreement and the Lenders and the Agent are willing to
grant the Borrower’s requests subject to the terms and conditions of this
Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.        Defined Terms. Capitalized terms used in this Amendment which are
defined in the Loan Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, Section 1.1 of the Loan Agreement
is amended by adding or amending, as the case may be, the following definitions:

“Agent’s Letter” shall mean the letter agreement between Borrower and the Agent
dated November 14, 2007.

“Line of Credit Loan Commitment” shall mean as to any Lender with a Line of
Credit Loan Commitment, such Lender’s Pro Rata Percentage of $25,000,000, as set
forth opposite such Lender’s name under the heading “Line of Credit Loan
Commitments” on Schedule A, subject to Assignment and Acceptance in accordance
with Section 10.23, and as such amount may be reduced or terminated from time to
time pursuant to Sections 2.3(c), 2.8 or 9.1; and “Line of Credit Loan
Commitments” shall mean collectively, the Line of Credit Loan Commitments for
all the Lenders.



--------------------------------------------------------------------------------

 

“Termination Date” shall mean January 1, 2009.

2.        Financial Covenants and Ratios. Section 7.6 of the Loan Agreement is
hereby amended to read as follows:

“7.6 Financial Covenants and Ratios. Borrower shall maintain at the end of each
fiscal year with respect to clause (d) of this Section 7.6 and with respect to
each quarterly accounting period in each fiscal year of Borrower with respect to
clauses (a), (b), and (c) of this Section 7.6: (a) Working Capital of not less
than $25,000,000; (b) Net Worth of not less than $85,000,000; (c) a Leverage
Ratio of not greater than (i) 2.50 to 1 for the period between July 1, 2007,
through June 30, 2009, and (ii) 2.00 to 1 thereafter; and (d) a Debt Service
Coverage Ratio of not less than 1.25 to 1 for the fiscal year ended June 30,
2006, and for each fiscal year-end thereafter.”

3.        Distributions in Respect of Equity, Prepayment of Debt. Section 8.9 of
the Loan Agreement is hereby amended to read as follows:

“8.9 Distributions in Respect of Equity, Prepayment of Debt. The Borrower shall
not directly or indirectly: (a) make any distributions in respect of or redeem
any of the Borrower’s equity interests, except that the Borrower may, provided
that no Default or Matured Default has occurred and is continuing or would
result therefrom, make such distributions not exceeding the greater of (i) sixty
percent (60%) of net income, or (ii) amounts as are necessary to reflect the
amount of income tax liability passed through to the Borrower’s Owners; or
(b) prepay any principal, interest or other payments on or in connection with
any indebtedness of the Borrower other than the Liabilities and any subordinated
debt permitted under Section 8.4(c) above.”

4.        Replacement Line of Credit Note. The Borrower shall execute and
deliver to CoBank, in its capacity as a Lender, a replacement Line of Credit
Note payable to the order of CoBank in the original principal amount of
$17,500,000, in the form of Exhibit 2A to this Amendment (the “Replacement Line
of Credit Note”), issued in substitution for and in replacement of the Line of
Credit Note of the Borrower in favor of CoBank dated as of December 14, 2005, in
the original principal amount of $7,500,000.

5.        Schedule and Exhibits. The Loan Agreement is hereby amended by
amending Schedules A and B and Exhibits 1B, 3A and 6A to the Loan Agreement in
their entirety to read in the forms of Schedules A and B and Exhibits 1B, 3A and
6A to this Amendment.

6.        Representations and Warranties. The Borrower hereby represents and
warrants to the Agent and the Lenders as follows:

(a)        the Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by the Borrower and constitutes the legal,
valid and binding obligations of the Borrower, enforceable in accordance with
its terms;

 

-2-



--------------------------------------------------------------------------------

 

(b)        the execution, delivery and performance by the Borrower of this
Amendment has been duly authorized by all necessary action and does not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the organizational documents of the Borrower, or (iii) result
in a breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected; and

(c)        all of the representations and warranties contained in Article 6 of
the Loan Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

7.        Conditions to Effectiveness of this Amendment. This Amendment shall
become effective when the Agent shall have received the following:

(a)        this Amendment, duly executed by the Borrower, the Agent and the
Lenders;

(b)        the Replacement Line of Credit Note, duly executed by the Borrower;

(c)        a certificate of the Secretary or Assistant Secretary of the Borrower
certifying (i) the true and proper adoption of resolutions of the Borrower’s
board of directors sufficient to authorize the transactions described in this
Amendment and (ii) the true and correct signatures of each of the Persons
authorized to sign this Amendment, the Replacement Line of Credit Note and any
other documents to be delivered hereunder or thereunder; and

(d)        an opinion of counsel for the Borrower as to the due authorization,
execution, delivery and enforceability of this Amendment, the Replacement Line
of Credit Note and such other matters as the Agent and the Lenders shall
reasonably request.

8.        References. All references in the Loan Agreement to “this Agreement”
shall be deemed to refer to the Loan Agreement as amended hereby; and any and
all references in any other Financing Agreement to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby.

9.        No Other Waiver. The execution of this Amendment and any documents
related hereto shall not be deemed to be a waiver of any Default or any Matured
Default under the Loan Agreement or breach, default or event of default under
any other Financing Agreement or other document held by the Agent or any Lender,
whether or not known to the Agent or any Lender and whether or not existing on
the date of this Amendment.

10.        Release. The Borrower hereby absolutely and unconditionally releases
and forever discharges the Agent and each of the Lenders, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors

 

-3-



--------------------------------------------------------------------------------

and assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which the Borrower has had, now has or has made claim to have against
any such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

11.        Costs and Expenses. The Borrower hereby reaffirms its agreement under
Section 10.4 of the Loan Agreement. Without limiting the generality of the
foregoing, the Borrower specifically agrees to pay all fees and disbursements of
counsel to the Agent for the services performed by such counsel in connection
with the preparation of this Amendment and the documents and instruments
incidental hereto.

12.        Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

Signature Page Follows

 

-4-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GLOBAL ETHANOL, LLC By:  

/s/ Tracy M. Welch        

  Name: Tracy M. Welch                                    Title: Chief Financial
Officer                         COBANK, ACB, as Agent and as a Lender By:  

/s/ Tokie Akrie        

  Name: Tokie Akrie                                           Title: Assistant
Corporate Secretary              FARM CREDIT SERVICES OF AMERICA,
    FLCA, as a Lender By:  

/s/ Chad Gent        

  Name: Chad Gent                                            Title: Vice
President                                      

METROPOLITAN LIFE INSURANCE

    COMPANY, as a Lender

By:  

/s/ Steven D. Craig

  Name: Steven D. Craig                                    Title: Director
                                               

(Signature Page to Eighth Amendment to Amended and Restated Loan Agreement)